                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               EL PASO DIVISION

STATE OF TEXAS,                    §
                                   §
             Plaintiff,            §
                                   §     No: 03:17-CV-00179-PRM
v.                                 §
                                   §
YSLETA DEL SUR PUEBLO,             §
THE TRIBAL COUNCIL, THE            §
TRIBAL GOVERNOR MICHAEL            §
SILVAS or his SUCCESSOR,           §
                                   §
            Defendants.            §
_______________                    §
                                   §
YSLETA DEL SUR PUEBLO,             §
THE TRIBAL COUNCIL, THE            §
TRIBAL GOVERNOR MICHAEL            §
SILVAS or his SUCCESSOR,           §
                                   §
             Counter-Plaintiffs,   §
                                   §
v.                                 §
                                   §
KEN PAXTON, in his OFFICIAL        §
CAPACITY AS THE TEXAS              §
ATTORNEY GENERAL,                  §
                                   §
             Counter-Defendant.    §
                                   §

     PUEBLO DEFENDANTS’ RESPONSE TO PLAINTIFF’S NOTICE OF AUTHORITY
                  AND NOTICE OF ADDITIONAL AUTHORITY
                            *Hearing Requested*
          As the State noted in its Notice of Authority (ECF No. 196), the Fifth Circuit has issued an

opinion in Texas v. Alabama-Coushatta Tribe of Texas, --- F.3d ---, 2019 WL 1199564 (5th Cir.

Mar. 14, 2019). The Pueblo Defendants challenge the State’s premise that this opinion demands

denial of the Pueblo Defendants’ Motion for Reconsideration (ECF No. 187). Not only does the

recent opinion not address crucial issues raised in the Motion for Reconsideration, it highlights a

judicial mistake that has adversely impacted the Pueblo for decades: Ysleta I was wrongly decided.

It is clear this district court is bound by the precedent of the Fifth Circuit, and the Fifth Circuit, in

turn, is bound by its own precedent. However, the language from Ysleta I stating that the Pueblo’s

activities are subject to the “laws and regulations” of the State of Texas runs afoul of basic statutory

interpretation canons. 1 Specifically, Ysleta I reads language into the Restoration Act that was

intentionally omitted. It is time for the Fifth Circuit to correct this decades-long mistake that

continues to negatively impact the Pueblo. The Pueblo Defendants request a hearing to address

these issues with the court.

I.        The Fifth Circuit’s March 14 Opinion Provides Additional Cause to Reconsider this
          Court’s Orders.

          In an opinion dated March 14, 2019 (the “March 14 Opinion”), the Fifth Circuit affirmed

the Eastern District of Texas’s denial of a motion for relief from judgment filed by the Alabama-

Coushatta Tribe (the “Alabama-Coushatta”). The Fifth Circuit focuses the March 14 Opinion on

rejecting the request from the Alabama-Coushatta that the court give deference to the National

Indian Gaming Commission, and impose the regulatory scheme developed under the Indian

Gaming Regulatory Act. The March 14 Opinion does not address the crux of the matter before this

Court: the scope of the State’s regulatory authority under the plain language of the Restoration



1
    Ysleta del Sur Pueblo v. State of Tex., 36 F.3d 1325, 1333 (5th Cir. 1994) (Ysleta I).

PUEBLO DEFENDANTS’ RESPONSE TO NOTICE OF AUTHORITY AND NOTICE OF ADDITIONAL
AUTHORITY – Page 1
Act. But the March 14 Opinion does reflect a disappointing trend that has characterized this dispute

since the flawed ruling in Ysleta I: a refusal to defer to the understanding of Indian tribes in matters

concerning those tribes.

         In the State’s Notice of Authority, the State quotes the March 14 Opinion to show that the

Fifth Circuit “‘reaffirm[ed] that the Restoration Act and the Texas law it invokes—and not [the

Indian Gaming Regulatory Act]—govern the permissibility of gaming operations’ on the lands of

Restoration Act tribes.” Indeed, the March 14 Opinion expands on bad precedent developed by the

court in Ysleta I, stating, “The Restoration Act’s final section regulates gaming on the [Alabama-

Coushatta] reservation and lands.” 2 This illustrates the untenable position the Pueblo Defendants

have been placed in since Ysleta I, as the courts compound a misreading of the Restoration Act,

and provide license to the State to take contradictory positions based on shifting judicial standards.

         In Ysleta II, the Court opined that the Pueblo sought to be treated differently from other

tribes. 3 Citing to the State’s position at the time, the Court in Ysleta II quoted:

         The tribe’s interpretation of “prohibited” is not in keeping with these strict
         limitations, oversight, and criminalization in the field of Indian gaming. It defies
         common sense to believe that this particular tribe may operate with no controls or
         limitations, while other tribes are governed by the limitations and procedures of the
         IGRA and the regulations of its implementing agency, the National Indian Gaming
         Commission.

         In the instant litigation before this Court, the Pueblo Defendants have specifically requested

to be treated the same as other tribes, to be governed by the procedures and regulations of IGRA. 4


2
    Emphasis added.
3
  Texas v. del Sur Pueblo (Ysleta II), 220 F. Supp. 2d 668, 686, n.10 (W.D. Tex. 2001), modified
(May 17, 2002), aff'd, 31 Fed. Appx. 835 (5th Cir. 2002), and aff'd sub nom. State of Texas v.
Pueblo, 69 Fed. Appx. 659 (5th Cir. 2003), and order clarified sub nom. Texas v. Ysleta Del Sur
Pueblo, EP-99-CA-320-H, 2009 WL 10679419 (W.D. Tex. Aug. 4, 2009) (stating “The Tribe
simply wants to be treated differently from others.”)
4
    See Motion for Reconsideration at 9-10.

PUEBLO DEFENDANTS’ RESPONSE TO NOTICE OF AUTHORITY AND NOTICE OF ADDITIONAL
AUTHORITY – Page 2
The State, presumably, would have championed that position in 2001, but now insists that being

treated like “other tribes” is not what the Pueblo Defendants deserve. Rather, the Fifth Circuit

would engraft regulatory authority into the Restoration Act, creating an entirely separate scheme

for the Pueblo Defendants and the Alabama-Coushatta.

         As this Court has acknowledged, the Pueblo Defendants “exist in a twilight zone of state,

federal, and sovereign authority where the outer limit of their conduct is difficult to assess with

precision.” 5 This twilight zone is made only more surreal when the positions of the State and the

guidance of the courts seem to be diametrically opposed from decade to decade. The Pueblo

Defendants believe that the March 14 Opinion, while it follows Ysleta I, is fundamentally flawed

for that specific reason—Ysleta I ignored the plain language of the Restoration Act, a mistake that

metastasizes with each additional ruling.

II.      The United States Supreme Court Promotes Deference to Tribal Understanding of
         State-Tribe Agreements.

         The Pueblo Defendants also direct the Court to recent authority from the United States

Supreme Court to further discuss how the United States treats “other tribes.” Federal courts owe

more deference to tribes than was given by the court in Ysleta I.

         On March 19, 2019, the Supreme Court released its opinion in Washington State

Department of Licensing v. Cougar Den, Inc. In Cougar Den, the state of Washington intended to

impose state fuel taxes on the Yakama Nation, despite a treaty exempting the Yakama from state

cigarette, fuel, and sales taxes. In evaluating the interpretation of the agreement struck between the

state and the Yakama, the Court explains: “When dealing with a tribal treaty, a court must ‘give

effect to the terms as the Indians themselves would have understood them.’” Washington State



5
    Order Regarding Magistrate’s R. & R. and Pl.’s App. for Preliminary Inj. at 37, ECF No. 77.

PUEBLO DEFENDANTS’ RESPONSE TO NOTICE OF AUTHORITY AND NOTICE OF ADDITIONAL
AUTHORITY – Page 3
Dep’t of Licensing v. Cougar Den, Inc., --- U.S. ---, 2019 WL 1245535, at *2 (U.S. Mar. 19, 2019)

(quoting Minnesota v. Mille Lacs Band of Chippewa Indians, 526 U.S. 172, 196, 119 S.Ct. 1187,

143 L.Ed.2d 270). Moreover, it has long been established that when interpreting federal laws

enacted for the benefit of Native American tribes, ambiguities must “be liberally construed,

doubtful expressions being resolved in favor of the [tribe].” Blatchford v. Native Vill. of Noatak &

Circle Vill., 501 U.S. 775, 795 (1991) (internal citations omitted). This is a benefit never bestowed

on the Pueblo Defendants, or indeed the Alabama-Coushatta. Instead, the court in Ysleta I preferred

the post-hoc interpretation of the State of Texas, and every court since has followed suit.

          In Ysleta I, the court provided a detailed summary of the legislative negotiations, false-

starts, and pressure applied to the Pueblo throughout the process of codifying the Restoration Act. 6

Of particular importance is Tribal Resolution T.C.–02–86 (the “1986 Resolution”), which was

approved and certified on March 12, 1986. In the 1986 Resolution, despite severe reluctance, and

under obvious duress, the Pueblo agreed that “[g]aming, gambling, lottery or bingo as defined by

the laws and administrative regulations of the State of Texas is hereby prohibited on the tribe's

reservation and on tribal lands.” 7 But even with this agreement, the proposed legislation died. 8

          The following year, Congress removed the language from the 1986 Resolution, redrafting

to what was ultimately memorialized in the Restoration Act: “All gaming activities which are

prohibited by the laws of the State of Texas are hereby prohibited on the reservation and on lands

of the tribe.” There is no mention of “administrative regulations.” Also present in the final version

of the legislation is the oft-litigated phrase: “[nothing in the gambling] section shall be construed



6
    See Ysleta I, 36 F.3d at 1327–29.
7
    Id.
8
    Id.

PUEBLO DEFENDANTS’ RESPONSE TO NOTICE OF AUTHORITY AND NOTICE OF ADDITIONAL
AUTHORITY – Page 4
as a grant of civil or criminal regulatory jurisdiction to the State of Texas.” 9 The Pueblo understood

that the Restoration Act failed when it included the language from the 1986 Resolution, and only

passed when the regulatory language was removed.

         Furthermore, the Pueblo have argued that its understanding of these legislative changes

comported with the intervening holding of Cabazon Band. 10 The Restoration Act reflects the

influence of Cabazon Band more closely than the language of the 1986 Resolution. Accordingly,

the Pueblo Defendants have operated under the belief that the plain language of the Restoration

Act, as amended following the failure of Tribal Resolution T.C.–02–86, existed solely to prohibit

the Pueblo from engaging in activity that would be otherwise illegal in Texas, and would not

subject the tribe to the “administrative regulations” that were excluded from the final language.

But the court in Ysleta I did not afford the deference given to the Yakama in Cougar Den, and that

original sin has infected the jurisprudence concerning the Restoration Act ever since.

III.     The Pueblo Seek Redress through Legislation and Judicial Review.

         Since Ysleta I, courts have instructed the Pueblo to seek redress not from the courts, but

from Congress. The courts, however, are not powerless to correct the misinterpretation of the

Restoration Act, notwithstanding the availability of legislative amendment.

         The Pueblo are engaged in efforts to address the complications and ambiguities of the

Restoration Act through legislative means. But the “twilight zone of state, federal, and sovereign

authority” in which the Pueblo Defendants find themselves is largely a construct of judicial, not

legislative, action. The plain language of the Restoration Act need not be amended by Congress



9
    Restoration Act Section 107(b).
10
  California v. Cabazon Band of Mission Indians, 480 U.S. 202, 210 (1987) (finding persuasive
the arguments of Seminole Tribe of Florida v. Butterworth, 658 F.2d 310 (1981)); see also Motion
for Reconsideration at 3.

PUEBLO DEFENDANTS’ RESPONSE TO NOTICE OF AUTHORITY AND NOTICE OF ADDITIONAL
AUTHORITY – Page 5
for the interpretation to be corrected. The Pueblo Defendants believe that they should be given the

same deference that has been approved for the Yakama, and that the Pueblo’s understanding of the

Restoration Act be restored to force, despite the holding in Ysleta I. An alternative to legislative

change—understandably a large undertaking—would be to seek correction of the flawed

interpretation that has bound the hands of courts for 25 years.

       In the March 14 Opinion, the court notes that it cannot overturn Ysleta I “absent an

intervening change in the law, such as by a statutory amendment, or the Supreme Court, or [the]

en banc court.” March 14 Opinion at 14, n.22. The Pueblo Defendants, in cooperation with the

Alabama-Coushatta, seek to do exactly that. As the United States Supreme Court also held,

precedent may be overturned when a case “was gravely wrong the day it was decided, [and] has

been overruled in the court of history….” Trump v. Hawaii, 138 S. Ct. 2392, 2423, 201 L. Ed. 2d

775 (2018). The Pueblo Defendants believe that Ysleta I was wrongly decided, failed to accord the

proper deference to the Pueblo Defendants’ understanding of the Restoration Act when it was

finally passed, and has created drastically inconsistent law as a result.

       The Pueblo Defendants believe that the March 14 Opinion provides this Court with even

more reason to reconsider Order No. 183, and recent rulings from the Supreme Court elucidate the

“twilight zone” that has long shrouded the rights and obligations of the Pueblo. For these reasons,

as well as those detailed in the Pueblo Defendants’ Motion for Reconsideration and Motion to

Stay, the Pueblo Defendants respectfully disagree with the State, and ask that the Court reconsider

its February 14, 2019 Memorandum Opinion and Order, and stay any contemplated injunction.




PUEBLO DEFENDANTS’ RESPONSE TO NOTICE OF AUTHORITY AND NOTICE OF ADDITIONAL
AUTHORITY – Page 6
Dated March 22, 2019.                        Respectfully submitted,

                                             /s/ Brant. C. Martin
                                             Brant C. Martin
                                               State Bar No. 24002529
                                             Joseph R. Callister
                                               State Bar No. 24059054
                                             Wick Phillips Gould & Martin LLP
                                             Throckmorton Street #1500
                                             Fort Worth, Texas 76102
                                             Telephone: (817) 332-7788
                                             Fax: (214) 692-6255
                                             brant.martin@wickphillips.com
                                             joseph.callister@wickphillips.com

                                     Attorneys for Pueblo Defendants/Counter-Plaintiffs


                                   HEARING REQUESTED

       Given the substantial impact that an injunction would have on the Pueblo and surrounding

El Paso community, the Pueblo Defendants request that the Court schedule a hearing and entertain

oral argument on the issues set forth in this response and Notice of Additional Authority.


                                                     /s/ Brant. C. Martin
                                                     Brant C. Martin


                                CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2019, I caused a true and correct copy of the foregoing

to be served on all counsel of record by email through the Court’s CM/ECF system.


                                                     /s/ Brant. C. Martin
                                                     Brant C. Martin




PUEBLO DEFENDANTS’ RESPONSE TO NOTICE OF AUTHORITY AND NOTICE OF ADDITIONAL
AUTHORITY – Page 7
